department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date dec dear -------------------- ------------------------ contact person identification_number telephone number uil this responds to your request for general information about the obligations of a grantor private_foundation to request and a grantee to provide a final report under the expenditure_responsibility_rules in internal_revenue_code code sec_4945 and sec_53_4945-5 this letter addresses certain rules that apply to a typical kind of grant that has the following characteristics it is to be expended for exclusively charitable purposes and not to be used by the grantee for increasing its endowment purchasing capital equipment or for other capital purposes it is not a program-related_investment it is a grant for which expenditure_responsibility must be exercised by the grantor the grantee organization provides interim reports to the grantor for each year of the grant term ending with a full and complete report that is submitted shortly after the grant funds are fully expended and the final report is delivered to the grantor during the same taxable_year that the grant funds are fully expended code sec_4945 imposes a tax on each taxable_expenditure of a private_foundation code sec_4945 provides that a private foundation’s grant to an organization will not be a taxable_expenditure if the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with code sec_4945 as part of its expenditure_responsibility a private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to obtain full and complete reports from the grantee on how the funds are spent code sec_4945 see also sec_53_4945-5 a grant to an organization will meet the expenditure_responsibility requirements only if it is made subject_to a written commitment signed by an appropriate officer director or trustee of the grantee organization the grantee must agree in the commitment to among other requirements submit full and complete annual reports on the manner in which the funds are spent and the progress made in accomplishing the purposes of the grant see sec_53_4945-5 in the case of a grant described in code sec_4945 b -other than one that is a program-related_investment or to a tax-exempt private_foundation for endowment the purchase of capital equipment or other capital purposes - the granting private_foundation shall require reports on the use of the funds compliance with the terms of the grant and the progress made by the grantee toward achieving the purposes for which the grant was made the grantee shall make such reports as of the end of its annual_accounting_period within which the grant or any portion thereof is received and all such subsequent periods until the grant funds are expended in full or the grant is otherwise terminated such reports shall be furnished to the grantor within a reasonable period of time after the close of the annual_accounting_period of the grantee for which such reports are made within a reasonable period of time after the close of its annual_accounting_period during which the use of the grant funds is completed the grantee must make a final report with respect to all expenditures made from such funds including salaries travel and supplies and indicating the progress made toward the goals of the grant sec_53_4945-5 grantees are required to furnish grantors with two types of reports by the terms of sec_53_4945-5 grantees must furnish annual reports beginning with the year in which the grant is received and for each succeeding year until the grant is fully expended or it is otherwise terminated grantees also must furnish a final report the regulation does not however prohibit a single report from satisfying an annual report requirement and the final report requirement therefore a grantee can submit a single report that satisfies an annual reporting requirement and the final report requirement the regulation says that the final report must be made w ithin a reasonable period of time after the close of its annual_accounting_period during which the use of the grant funds is completed sec_53_4945-5 this language is intended to define the deadline by which the required final report can be provided to the grantor in compliance with expenditure_responsibility reporting requirements it is not intended to preclude a grantee from providing the required final report earlier than the close of its annual_accounting_period in which the grant funds are fully expended a grantee may submit its final report at any time before the deadline so long as it contains all of the necessary information therefore a grantee may provide the final report referred to in sec_53_4945-5 at any time after it has expended all of the grant funds and before the end of a reasonable period of time after the close of its annual_accounting_period during which the final expenditure occurred we believe this general information will be of assistance to you however this letter is for informational purposes only and is intended to provide general statements of well-defined law it is not a ruling and may not be relied on as-such see section dollar_figure of revproc_2013_4 i r s or its successor this letter will be made available for public inspection the internal_revenue_service will delete any name address and other identifying information as appropriate under the freedom_of_information_act see announcement i r s if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely kenneth c corbin acting director exempt_organizations
